the charges against him and the consequences of his plea. Valencia claims
                that "he was incorrectly advised by both the district court and trial counsel
                that his plea in the instant matter would not affect his probation" in an
                unrelated case. Challenges to the validity of a no contest plea must
                generally be raised in the district court in the first instance by either filing
                a motion to withdraw the plea or commencing a post-conviction proceeding
                pursuant to NRS Chapter 34. See Bryant v. State, 102 Nev. 268, 272, 721
P.2d 364, 368 (1986), limited by Smith v. State, 110 Nev. 1009, 1010 n.1,
                879 P.2d 60, 61 n.1 (1994); see also O'Guinn v. State, 118 Nev. 849, 851-52,
                59 P.3d 488, 489-90 (2002). Valencia did not challenge the validity of his
                plea in the district court and we conclude that his claim is not appropriate
                for review on direct appeal. See O'Guinn, 118 Nev. at 851-52, 59 P.3d at
                489-90. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                                       J.
                                                     Hardesty


                                                     POAA
                                                     Parraguirre


                                                                                       J.


                cc:   Hon. Michael Villani, District Judge
                      Nguyen & Lay
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
       OF
    NEVADA
                                                        2
(0) 1947A <